955 F.2d 764
293 U.S.App.D.C. 436
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Derrin A. PERKINS, Appellant.
No. 92-3004.
United States Court of Appeals, District of Columbia Circuit.
March 2, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed December 20, 1991 be affirmed substantially for the reasons stated therein.   The findings of the district court regarding appellant's dangerousness to the community are supported by the evidence and are not clearly erroneous.   See United States v. Simpkins, 826 F.2d 94, 97 (D.C.Cir.1987);   United States v. Vortis, 785 F.2d 327, 329 (D.C.Cir.)  (per curiam), cert. denied, 479 U.S. 841 (1986).


3
We also note, contrary to appellee's suggestion, that appellant's notice of appeal was timely filed.   Where, as here, a notice of appeal is filed prior to the entry on the district court docket of the order appealed from, the notice is considered filed on the date of entry.   See Fed.R.App.P. 4(b).   Finally, appellant's contention that the conditions of his confinement do not afford him adequate opportunity to consult with counsel is not properly before this court, in the absence of an antecedent motion in the district court for relief from the conditions.   See Fassler v. United States, 858 F.2d 1016, 1018 (5th Cir.1988), cert. denied, 490 U.S. 1099 (1989).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.